Title: From George Washington to Colonel William Malcom, 31 October 1778
From: Washington, George
To: Malcom, William


          
            Sir
            Head Quarters Fredericksbg 31st October 1778
          
          I have been favd with yours of the 22d 24th and 29th with the several weekly Returns inclosed.
          The Commissary will take care to keep up the proper supply of provision for the Garrison. He tells me he sent a person over at the time I mentioned it, who procured the necessary returns from your Commissary for his information.
          The Barracks now built and to be built in the Fort will be for about two thousand Men including Artillery Artificers and all the persons necessary to the Garrison.
          I have approved the Sentence of the Court Martial agt Nuthall Qr Mr to the 3d No. Carolina Regiment.
          It appears by a representation made to me by Major Painter that the Court Martial by which he was tried was irregularly constituted. By the 7th Article of the 14th section of the Articles of War “No Feild Officer shall be tried by any person under the Rank of a Captain.” several of the Members were Subs., and I have therefore been obliged to direct the Adjutant Genl to order a new Court not of the Garrison but of the line, as Major Painter hints at partiality in his former trial. He can have no occasion to complain again should his sentence be the same.
          Our Accounts from New York are so various that I can form no opinion of the intentions of the enemy. One day we are told that the Merchants are generally packing up their goods for a removal—the next that the City will be garrisoned for the Winter. If you have any means of communication be pleased to direct any persons who go in, to visit the stores of some of the capital Merchants, who are attached to the British Army and who will not therefore dare to remain behind. There is one House in particular, that of Coffin and Anderson who supply the Army and will go where ever the Bulk of it goes. let their motions be especially watched. You will give such other directions for observation as your own judgment shall suggest. I am &c.
        